OFFICIAL BUSIIMESS
                                      STATE OF TEXAS
                                                                    i$i U.S. POSTAGE» PITNEY BOWES
                                                                                         •TOK=t"""r"n^nrng'
                                      PENALTY FOR          si            2f 4 -zZt*
                                      PRIVATE USE

P.O. BOX 12308, CAPITOL STATION
                                                                        gJTffl701 $ 000.416
                                                                        0001401603JUN 16 2015
    AUSTIN, TEXAS 78711

                                                                  RECEIVED
                                                                COURT OP CRfMiNAf appeals
                                  RE: WR-80,867-01                    JUL 02 20!5
                                  TONY ALLEN WILBURN
                                             -TDC #1807746        AbeiAcosta,aem
                                                                                                Li TF